The plaintiff in error, Frank Hendrix, and John Bradley, were jointly charged, tried, and convicted of the crime of grand larceny. The jury were unable to agree upon the punishment. The court rendered judgment and sentenced each of said defendants to imprisonment in the reformatory at Granite for the term of two years. From the judgment an appeal was perfected by filing in this court on June 7, 1920, a petition in error with case-made.
At a former term the appeal of plaintiff in error Bradley was dismissed on the ground that said plaintiff in error was a fugitive from justice (18 Okla. Cr. 503, 200 P. 788). *Page 91 
No brief has been filed in behalf of plaintiff in error, Hendrix, and when the case was called for final submission, it was submitted on the record.
Upon the record before us we see no reason to doubt that this conviction was justified by the evidence. The trial was in all respects fair and we are unable, after a careful examination, to find anything in the record sufficient to warrant this court to interfere with the verdict and judgment of conviction. The judgment is therefore affirmed.